
	
		II
		110th CONGRESS
		1st Session
		S. 1690
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2007
			Ms. Snowe (for herself,
			 Mr. Kerry, and Mr. Bennett) introduced the following bill; which
			 was read twice and referred to the Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish a 4-year pilot program to provide
		  information and educational materials to small business concerns regarding
		  health insurance options, including coverage options within the small group
		  market.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Health Insurance
			 Options Act of 2007.
		2.Health insurance
			 options information for small business concerns
			(a)DefinitionsIn this section, the following definitions
			 shall apply:
				(1)AdministrationThe
			 term Administration means the Small Business
			 Administration.
				(2)AdministratorThe
			 term Administrator means the Administrator of the
			 Administration.
				(3)AssociationThe term association means an
			 association established under section 21(a)(3)(A) of the
			 Small Business Act (15 U.S.C.
			 648(a)(3)(A)) representing a majority of small business development
			 centers.
				(4)Participating
			 small business development centerThe term participating small business
			 development center means a small business development center described
			 in section 21 of the Small Business
			 Act (15 U.S.C. 648) that—
					(A)is accredited under section 21(k)(2) of the
			 Small Business Act (15 U.S.C.
			 648(k)(2)); and
					(B)receives a grant under the pilot
			 program.
					(5)Pilot
			 programThe term pilot
			 program means the small business health insurance information pilot
			 program established under this section.
				(6)Small business
			 concernThe term small business concern has the
			 meaning given that term in section 3 of the Small Business Act (15 U.S.C.
			 632).
				(7)StateThe term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, and
			 Guam.
				(b)Small Business
			 Health Insurance Information Pilot ProgramThe Administrator shall establish a pilot
			 program to make grants to small business development centers to provide neutral
			 and objective information and educational materials regarding health insurance
			 options, including coverage options within the small group market, to small
			 business concerns.
			(c)Applications
				(1)Posting of
			 informationNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall post on the website of the Administration and
			 publish in the Federal Register a guidance document describing—
					(A)the requirements
			 of an application for a grant under the pilot program; and
					(B)the types of
			 informational and educational materials regarding health insurance options to
			 be created under the pilot program, including by referencing materials and
			 resources developed by the National Association of Insurance Commissioners, the
			 Kaiser Family Foundation, and the Healthcare Leadership Council.
					(2)SubmissionA
			 small business development center desiring a grant under the pilot program
			 shall submit an application at such time, in such manner, and accompanied by
			 such information as the Administrator may reasonably require.
				(d)Selection of
			 participating small business development centers
				(1)In
			 generalThe Administrator shall select not more than 20 small
			 business development centers to receive a grant under the pilot program.
				(2)Selection of
			 programsIn selecting small business development centers under
			 paragraph (1), the Administrator may not select—
					(A)more than 2
			 programs from each of the groups of States described in paragraph (3);
			 and
					(B)more than 1
			 program in any State.
					(3)GroupingsThe groups of States described in this
			 paragraph are the following:
					(A)Group
			 1Group 1 shall consist of
			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode
			 Island.
					(B)Group
			 2Group 2 shall consist of
			 New York, New Jersey, Puerto Rico, and the Virgin Islands.
					(C)Group
			 3Group 3 shall consist of
			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and
			 Delaware.
					(D)Group
			 4Group 4 shall consist of
			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,
			 Kentucky, and Tennessee.
					(E)Group
			 5Group 5 shall consist of
			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.
					(F)Group
			 6Group 6 shall consist of
			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.
					(G)Group
			 7Group 7 shall consist of
			 Missouri, Iowa, Nebraska, and Kansas.
					(H)Group
			 8Group 8 shall consist of
			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.
					(I)Group
			 9Group 9 shall consist of
			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.
					(J)Group
			 10Group 10 shall consist of
			 Washington, Alaska, Idaho, and Oregon.
					(4)Deadline for
			 selectionThe Administrator
			 shall make selections under this subsection not later than 6 months after the
			 later of the date on which the information described in subsection (c)(1) is
			 posted on the website of the Administration and the date on which the
			 information described in subsection (c)(1) is published in the Federal
			 Register.
				(e)Use of
			 funds
				(1)In
			 generalA participating small
			 business development center shall use funds provided under the pilot program
			 to—
					(A)create and
			 distribute informational materials; and
					(B)conduct training and educational
			 activities.
					(2)Content of
			 materials
					(A)In
			 generalIn creating materials under the pilot program, a
			 participating small business development center shall evaluate and incorporate
			 relevant portions of existing informational materials regarding health
			 insurance options, including materials and resources developed by the National
			 Association of Insurance Commissioners, the Kaiser Family Foundation, and the
			 Healthcare Leadership Council.
					(B)Health
			 insurance optionsIn incorporating information regarding health
			 insurance options under subparagraph (A), a participating small business
			 development center shall provide neutral and objective information regarding
			 health insurance options in the geographic area served by the participating
			 small business development center, including traditional employer sponsored
			 health insurance for the group insurance market, such as the health insurance
			 options defined in section 2791 of the Public Health Services Act (42 U.S.C.
			 300gg–91) or section 125 of the Internal Revenue Code of 1986, and Federal and
			 State health insurance programs.
					(f)Grant
			 amountsEach participating
			 small business development center program shall receive a grant in an amount
			 equal to—
				(1)not less than $150,000 per fiscal year;
			 and
				(2)not more than $300,000 per fiscal
			 year.
				(g)Matching
			 requirementSubparagraphs (A)
			 and (B) of section 21(a)(4) of the Small Business
			 Act (15 U.S.C. 648(a)(4)) shall apply to assistance made available
			 under the pilot program.
			(h)ReportsEach participating small business
			 development center shall transmit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives, a quarterly report that includes—
				(1)a summary of the information and
			 educational materials regarding health insurance options provided by the
			 participating small business development center under the pilot program;
			 and
				(2)the number of small business concerns
			 assisted under the pilot program.
				(i)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section—
					(A)$5,000,000 for the first fiscal year
			 beginning after the date of enactment of this Act; and
					(B)$5,000,000 for each of the 3 fiscal years
			 following the fiscal year described in subparagraph (A).
					(2)Limitation on
			 use of other fundsThe
			 Administrator may carry out the pilot program only with amounts appropriated in
			 advance specifically to carry out this section.
				
